Citation Nr: 0815772	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-39 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.  This decision denied the veteran's 
claims for service connection for hearing loss and tinnitus.  
On his November 2005 substantive appeal the veteran specified 
that he was only appealing the tinnitus claim.  Accordingly, 
only the issue of service connection for tinnitus is 
currently in appellate status before the Board.

The veteran testified before the undersigned Veterans Law 
Judge in September 2007.  The veteran did not submit any 
additional evidence at his hearing.  However, he did indicate 
that additional evidence should be obtained and he submitted 
a waiver of RO review of all additional evidence obtained.  
Accordingly, the veteran is considered to have waived RO 
review of the VA medical evidence received subsequent to the 
March 2006 supplemental statement of the case.


FINDING OF FACT

The medical evidence shows that the veteran's current 
tinnitus was first clinically manifest many years after his 
discharge from active service, and his tinnitus is unrelated 
to disease or injury in active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that service connection is warranted 
for tinnitus because it resulted from his exposure to 
acoustic trauma during service.  The veteran testified at his 
September 2007 hearing that when he was in Vietnam he 
operated a grader with a very noisy motor.  In addition to 
exposure to the engine noise, he testified that on two 
occasions anti tank mines exploded near him.  The veteran 
stated that he has had ringing and constant humming in his 
ears ever since one of the anti tank mines exploded near him.  
He stated that he thought that he might have gone to VA about 
his ear problems in 1977 or 1978.

The veteran's service medical records, including the July 
1970 discharge examination report, contain no reference to 
tinnitus or hearing loss.

VA outpatient records dated from February 1972 to May 1978 
make no reference to tinnitus.

On VA examination in April 1978 the veteran's ears were noted 
to be normal.  

The veteran's ears were examined by VA in May 1978 and it was 
noted that the veteran's tympanic membranes were clear and 
without erythema.

On VA Agent Orange Examination in September 1984 the veteran 
stated that he thought that his hearing acuity had been 
decreasing.  No diagnosis related to the ears was made.  

An April 1993 preliminary vocational assessment report notes 
that the veteran had post service employment as a carpenter, 
as a welder, as a laborer, and as a truck driver.

In September 1996 the veteran was granted Social Security 
Disability due to spinal and left knee disabilities.

The first reference to tinnitus is contained in the veteran's 
March 2004 claim for service connection for tinnitus.  The 
veteran stated that in service he drove loud heavy equipment 
and that after a day of driving the equipment he had ringing 
in his ears.  The veteran also reported that while in Vietnam 
a grader operating next to his hit a mine and the loud 
explosion caused ringing in his ear.  The veteran asserted 
that ever since the explosion he had ringing in his ears 
almost every day.  The veteran submitted a March 2004 letter 
from his sister who is a registered nurse.  The letter 
discussed hearing loss but not tinnitus.

On VA examination in March 2004, the veteran received 
diagnoses of sensorineural hearing loss and subjective 
tinnitus.

At a December 2004 VA audiology examination the veteran 
reported some recreational noise exposure from hunting.  The 
veteran stated that he had had tinnitus for approximately 20 
years.  The examiner noted that the veteran's enlistment and 
separation audiograms showed no significant threshold shift 
at the frequencies most commonly subjected to noise trauma.  
The examiner opined that the veteran's current hearing loss 
was more likely due to non-military factors.  She also opined 
that the veteran's tinnitus was related to non-military noise 
exposure rather than the veteran's service.  She pointed out 
that the veteran reported that he had had tinnitus for 20 
years, but that he had been out of service for a lot more 
than 20 years.

The veteran's own assertions that his current tinnitus is due 
to his exposure to noise in service lack probative value 
because he is a lay person and not competent to offer an 
opinion as to such questions of medical causation as 
presented in this case.  See Espiritu v. Derwinski, 2 Vet. 
App. 495 (1992).  The veteran has indicated on several 
occasions that he was going to submit a medical opinion in 
support of his claim, but he has not done so.  

The medical evidence, as noted, shows that the veteran is 
currently diagnosed with bilateral tinnitus.  This 
disability, however, is shown to have been initially manifest 
many years after his discharge from service.  Furthermore 
there is a medical opinion against the veteran's claim and no 
contrary medical opinion in support of his claim.  While the 
veteran maintains that he has had tinnitus ever since service 
and asserts that the December 2004 VA examiner misinterpreted 
him in indicating that the veteran had stated that he had 
only had tinnitus for 20 years, the fact remains that there 
is no record of the veteran having tinnitus until March 2004, 
and there is no medical evidence linking the veteran's 
current tinnitus to service.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's tinnitus became manifest 
years after his service discharge and has not been medically 
linked to service.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

By an April 2004 letter, issued prior to the December 2004 
rating decision on appeal, the RO sent the veteran the 
required notice.  The letter specifically informed him of the 
type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was told to submit all pertinent 
evidence he had in his possession pertaining to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, Social 
Security Administration medical records and VA medical 
records.  The veteran has been provided a VA medical 
examination and he has provided testimony before the 
undersigned Veterans Law Judge.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any additional 
obtainable pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




							(CONTINUED ON NEXT PAGE)



 

ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


